GIERKE, Justice
(concurring).
I agree with the special concurrence of Justice VandeWalle. While Bischof, as conservator of Grace Johnson, stands on equal footing with Adeline Johnson as it pertains to objecting to the appointment of a personal representative, in my opinion he does not have equal priority for appointment. However, as pointed out in the majority opinion, § 30.1 — 13—03(2)(b), N.D.C.C., gives the court the authority to appoint any suitable person if the heirs of one-half the estate are not in accord as to whom should be appointed.
In the estates of Linda J. Wilson and Herman W. Johnson, I would prefer the appointment of a family member, but I cannot find that the trial court abused its discretion in the appointment that it made.
I am also troubled by a statement in the majority opinion which appears to in some way distinguish a domiciled heir from other heirs as it pertains to priority for appointment as a personal representative. I am unaware of any statutory provision which so provides. I believe that the domicile of a proposed personal representative is a valid consideration for the court, but the priority statute, § 30.1-13-03, N.D.C.C., makes no distinction based on domicile.